Case 1:19-bk-10075-SDR   Doc Filed 05/24/19 Entered 05/24/19 17:21:12   Desc
                         Main Document   Page 1 of 3
Case 1:19-bk-10075-SDR   Doc Filed 05/24/19 Entered 05/24/19 17:21:12   Desc
                         Main Document   Page 2 of 3
Case 1:19-bk-10075-SDR   Doc Filed 05/24/19 Entered 05/24/19 17:21:12    Desc
                         Main Document   Page 3 of 3
                             May 24, 2019




                                                   /s/Nickele Stone
                                                   Nickele Stone
                                                   nstone@rascrane.com
